Exhibit 99.1 PRESS RELEASE WiLAN Reports 2017 First Quarter Financial Results OTTAWA, Canada – May 4, 2017 – Wi-LAN Inc. (“WiLAN” or the “Company”) (TSX:WIN) (NASD:WILN) today reported financial results for the three-month period ended March 31, 2017. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. First Quarter 2017 Highlights • Generated cash from operations of $8.4 million • Cash, cash equivalents and short-term investments increased to $113.6 million • Paid $1.1 million in dividends • Signed 4 license agreements • Received a favorable Court of Appeals ruling against Ericsson enabling trial proceedings to begin “Q1 results reflect the variability, or “lumpiness”, inherent in our business model, which we have discussed in the past,” said Shaun McEwan Interim CEO of WiLAN. ”While the unpredictability of the timing of license signings led to softer results in Q1, the same unpredictability can lead to positive revenue surprises as well.For instance, three of the past six quarters have been stronger than analysts’ forecasts due to unexpected signings.We continue to have a high volume of license activity going on with 60 partner portfolios and more than 60 ongoing litigations, but we will continue to be patient in our negotiations and will only settle when we believe we are being offered fair value for our patents.” “Subsequent to quarter-end, we made several significant announcements with the goal of augmenting the Company’s growth potential by transitioning the business, via corporate acquisitions, into a diversified investment holding company that will be named Quarterhill Inc We have already made progress on our new strategy having announced two acquisitions in the past several weeks. On April 17, we announced our intention to acquire International Road Dynamics, and earlier today we announced the acquisition of VIZIYA Corporation. Along with our patent licensing business, these two entities will become subsidiaries of Quarterhill as will future acquisitions. We believe this strategy will better positon the Company for long-term growth and will mitigate the quarterly variability in our results.” Approval of Eligible Dividend The Board of Directors has declared an eligible quarterly dividend of CDN$0.0125per common share payable onJuly 5, 2017,to shareholders of record onJune 15, 2017. www.wilan.com © copyright Wi-LAN 2017 1 PRESS RELEASE First Quarter 2017 Revenue Review In the three-month period ended March 31, 2017, WiLAN generated revenues of $7.6 million, compared with $30.2 million in the three-month period ended March 31, 2016. The decrease is due to fewer fixed-payment license agreements signed during the quarter, as well as the completion of certain quarterly fixed-payment license agreements signed in previous years. First Quarter 2017 Operating Expense Review Cost of revenue expenses
